 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     BANDAR ALNAGGAR
 6

 7                           IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                        ) Case No.: 18-CR-00135 DAD-BAM
10   UNITED STATES OF AMERICA,                          )
                                                        )
11                   Plaintiff,                         ) DEFENDANT’S REQUEST AND
                                                        ) WAIVER OF APPEARANCE; ORDER
12           vs.                                        )
                                                        )
13   BANDAR ALNAGGAR,                                   )
                                                        )
14                   Defendant                          )
15           Defendant, BANDAR ALNAGGAR, hereby waives his appearance in person in open
16   court upon the Status Conference set for Monday, January 14, 2019 in Courtroom 8 of the above
17   entitled court. Defendant hereby requests the court to proceed in his absence and agrees that his
18   interest will be deemed represented at said hearing by the presence of his attorney, DAVID A.
19   TORRES. Defendant further agrees to be present in person in court at all future hearing dates set
20   by the court including the dates for jury trial.
21

22   Date: January 8, 2019                                       /s/Bandar Alnaggar ___
23
                                                                 BANDAR ALNAGGAR

24

25
     Date: January 8, 2019                                       /s/David A. Torres____ ___
                                                                 DAVID A. TORRES,
                                                                 Attorney for Defendant



                                                        1
 1                                              ORDER

 2          Good cause appearing.

 3          IT IS HEARBY ORDERED that defendant BANDAR ALNAGGAR is hereby excused

 4   from appearing at this court hearing scheduled for January 14, 2019.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    January 9, 2019                           /s/ Barbara     A. McAuliffe   _
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                    2
